DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on September 12, 2022, claims 1-3 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1-2 and cancelled claims 4-9. 
	In view of the amendment of claim 1, the claim interpretation under 35 U.S.C. 112(f) had been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JP 2015 157339 – Machine translation) in view of Harada et al. (US Pub. No.: 2015/0339833 A1). 

Regarding claim 1, Kishi discloses a visual servo robot system comprising
a robot that handles the object (e.g., robot configured to move a work object) (see par. 8, 44 and Figures 2-3); 
5an irradiation device (e.g., a projection unit 32) that irradiates light onto the object that is handled by the robot (e.g., projection unit 32 projects pattern light onto the work object 38 – Figure 2 depicts the robot’s arm handling the work object having the projected pattern light) and is fixed at a position that differs from a position of the robot (e.g., Figure 2 and 5-8 depicts the projected unit 32 position at a different location than the robot )(see par. 40, 49 and Figure 2 and 5-8); 
a camera (e.g., camera 340) that captures an image of the object in a state in which the light irradiated by the irradiation device is striking the object, and outputs a current image (e.g., the camera 340 is configured to acquire a captured image 36 having a predetermined image projected on a work object via projected unit 32 and output the captured image to a process unit), the camera being fixed at a position that differs from the position of the robot (e.g., Figure 2, 5-8 depict the camera 340 position at a different location than the robot) (see par. 8, 36 and Figure 2, 5-8); and 
a processor (e.g., robot control unit 130 / processing unit 110) configured to 
10read a target image (e.g., a target image) that is assumed to be captured by the camera when the object is in target position and attitude and the light irradiated from the irradiation device is striking the object (e.g., robot control unit 130 / processing unit 110 configured to move the work object 38 to a target position and posture based on projected pattern light while the camera 340 acquires a captured image 36 of the work object – e.g., limitation: target image – par. 24, 30-31 49-51), and
calculate a control input to be inputted to the robot based on a difference in luminance value between the current image and the target image, and inputs the 15control input to the robot (e.g., robot control unit 130 / processing unit 110 configured to control the robot to move the work object 38 so to have a same pattern as a reference image 34 and accurately adjust it to a target position and posture while the camera 340 is configured to acquire captured image 36 – e.g., limitation: target image. The control unit 130 / processing unit 110 uses the light pattern value variation as it moves the work object  to have the same pattern as the reference image – par. 24, 49-51), 
Note: the specification discloses (i)  target image as an image capture of an object at a target position and attitude (Pub. No.: US 2020/0376678): abstract, par. 4 and 40).

However, Kishi does not specifically disclose that a target image read from a storage medium by the reading unit.
However, Kishi teaches a storage unit 130 configured to store the reference image 34 to obtain image feature extraction using corner detection or Gaussian Filter and control the robot via visual servo accordingly (see par. 31 and 53-55). Given this   disclosure, one of ordinary skill in the art before the effective filing date of the claimed invention can reasonably conclude that other capture image(s) including target image -  such as when the moving work object 38 achieves the same pattern as the reference image 34 – need to be stored at the storage unit 130 for the robot control unit 130 / processing unit 110 to enhance a proper control of the work object and determine an accurate adjustment of the work object to a target position and posture based on the target image.
wherein  the light that is irradiated by the irradiation device is light that has a luminance distribution that is based on a reference image (e.g., a reference image 34) in which the luminance value changes along a predetermined direction (e.g., Figures 2 and 5-6 depict pattern light distribution over the work object to project a reference image 34; wherein the projection unit is configured to adjust the brightness of pattern light. Figure 2 also depicts the reference image (arrow) with brightness variation along a predetermined direction) (see par. 40, 49-51 and Figures 2 and 5-6),
wherein: 
the predetermined direction is a first direction (e.g., Figure 2 depicts a capture image 36 having an inner side and outer side of an arrow. Annotated Figure 2 (below) depicts brightness variation on an x-direction) (see partial Figure 2 and notations below for the capture image); Serial No. 16/886,821Page 2 of 14
a direction that intersects the first direction is a second direction, in the reference image, the luminance value also changes along the second direction (Annotated Figure 2 (below) depicts brightness variation in a y-direction that intersects the x-direction view of brightness variation ) (see partial Figure 2 and notations below for the capture image); 
the luminance value includes a first luminance value and a second luminance value that is smaller than the first luminance value (e.g., Figure 2 depicts a capture image 36 having an inner side and outer side of an arrow; wherein the inner side (dark area – second luminance value) contains less luminance value than the outer side (white area – first luminance value)) (see partial Figure 2 and notations below for the capture image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47);
the second direction is orthogonal to the first direction (Annotated Figure 2 (below) depicts the y-direction orthogonal to  the x-direction with respect to a view of brightness variation) (see partial Figure 2 and notations below for the capture image); 
in the reference image, the luminance value changes such that the first luminance value and the second luminance value alternate along the second direction (e.g., Figure 2 also depicts luminance value changing in a given direction (e.g., x/y direction), for instance from white area direction into dark area direction and vice versa) (see partial Figure 2 and notations below for the capture image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47).
However, in the same field of endeavor, Kishi’s reference fails to specifically disclose the reference image is an image of a grid pattern.
However, Harada et al. teach a visual servoing for controlling a robot to perform predetermined work based on grid pattern image that is reflected on a target (W) (see par. 34, 82-86, 123; Figures 3-6).
Given the teaching of Harada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kishi’s invention to incorporate / apply, within the visual servo robot system, a mechanism / process to control the operation of a robot based on a grid pattern image reflected on a work object / target(W) as taught by Harada because the modification would enhance visual servo robot system configured to move work object for achieving same pattern as a reference image and accurately adjust it to a target position and posture based projected pattern light, grid pattern image and suitable pattern image for material and shape of the work object.   

Regarding claim 2  , Kishi discloses a visual servo robot system wherein in the reference image, the luminance value changes such that the first luminance value and the second luminance value alternate along the predetermined direction (e.g., Figure 2 also depicts luminance value changing in a given direction (e.g., x/y direction), for instance from white area direction into dark area direction and vice versa) (see partial Figure 2 and notations below for the capture image and par. 14-15, 20, 24-25, 29, 36, 40, and 45-47 ).

    PNG
    media_image1.png
    454
    743
    media_image1.png
    Greyscale

Figure 2: partial image with respect to the capture image 36 – added notation

Regarding claim 3, Kishi discloses a visual servo robot system comprising
wherein: in the reference image (e.g., reference image 34), the luminance value changes such that the first luminance value and the second luminance value alternate along the predetermined direction at every 184041 P-000698-US plurality of pixels (e.g., Figure 2 depicts a reference image 34 having inner side and outer side of an arrow; wherein the inner side (dark area – having a second luminance brightness)  contain less luminance value than the outer side (white area – having a first luminance brightness) – it is reasonable understood that the reference image contains a plurality of pixel and its luminance brightness changes at a given direction (e.g., X/Y direction) – for instance, from white area direction into dark area direction and vice versa  ) (see partial Figure 2 and notations below for the reference image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47).

    PNG
    media_image2.png
    475
    683
    media_image2.png
    Greyscale


Figure 2: partial image with respect to the reference image 34 – added notation


Response to Argument

Applicant’s arguments filed on September 12, 2022, with respect to the rejections of claims as cited on the Office Action mailed on May 12, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to   “… no motivation or incentive in Kishi, alone or in combination with Harada et al. or any of the other references cited, to arrive at Applicant's disclosure as claimed,” (ii) “ … cited references teach away from and articulate various disadvantages associated with the arrangement, configuration and orientation of components taught in Applicant's claimed disclosure” and other similar argument(s) (see page 6, par. 3, page 8, par. 1 and 4; page 11, par. 14, page 12, par. 2 and other section), the examiner respectfully disagreed with applicant’s allegation(s). Applicant had presented a conclusory statement and failed to specifically and distinctly point out supposed error in the last office action while outlining a supposed unique and innovative improved visual servo system of applicant’s claimed invention. It should be considered that Kishi’s and Harada’s references are in the same field of endeavor – a visual servo robot system - for controlling a robot to perform predetermined work based on pattern light from a work object. None of the prior arts disclosure preclude(s) the combination of the references as set forth in the Office Action and it is the examiner’s position that  a prima facie case of obviousness had been properly presented. Applicant is kindly invited to consider the above Office Action to view the ground of rejection, cited sections both references and  motivation to combine the prior arts.  
Regarding  applicant’s arguments with respect to applicant implementation of equations (16) to (18) as cited in Figure 7 and Harada teaching (see page 9, par. 4; page 10, par. 4 – page 10, par. 3 and other section), the examiner respectfully disagreed with applicant statement(s). Again, applicant had presented a conclusory statement and failed to specifically and distinctly point out supposed error in the last office action while outlining a supposed unique and innovative improved visual servo system of applicant’s claimed invention. First, it should be considered that the claim limitation(s) does not contain the argued feature(s) of equations (16) to (18); applicant may consider further amending the claims to include the argued features for future consideration. Second, in the same field of endeavor, Harada’s reference was cited to disclose the available technology of grid pattern image and its implementation to control a robot to perform a predetermined work. It is the examiner’s position that Kishi in view of Harada et al. disclosed the claimed invention; applicant is kindly invited to consider the above Office Action to view the ground of rejection, cited sections of both references and  motivation to combine the prior arts.  
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664